As filed with the Securities and Exchange Commission on March 24, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2014 Date of reporting period:January 31, 2014 Item 1. Schedules of Investments. Edgar Lomax Value Fund Schedule of Investments January 31, 2014 (Unaudited) Shares COMMON STOCKS - 95.67% Value Beverage and Tobacco Product Manufacturing - 1.34% Altria Group, Inc. $ Coca-Cola Co. PepsiCo, Inc. Chemical Manufacturing - 13.71% AbbVie, Inc. Bristol-Myers Squibb Co. Dow Chemical Co. E. I. du Pont de Nemours and Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 12.78% Cisco Systems, Inc. Hewlett-Packard Co. Intel Corp. Raytheon Co. Texas Instruments, Inc. Credit Intermediation and Related Activities - 4.20% Capital One Financial Corp. Citigroup, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Food Services and Drinking Places - 3.74% McDonald's Corp. Funds, Trusts, and Other Financial Vehicles - 0.49% Simon Property Group, Inc. General Merchandise Stores - 7.71% Target Corp. Wal-Mart Stores, Inc. Health and Personal Care Stores - 0.92% Walgreen Co. Insurance Carriers and Related Activities - 9.55% Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 3.82% General Electric Co. Management of Companies and Enterprises - 2.14% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Nondurable Goods - 0.49% Procter & Gamble Co. Metal Ore Mining - 0.44% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 3.09% Baxter International, Inc. Medtronic, Inc. Motion Picture and Sound Recording Industries - 1.34% Time Warner, Inc. Oil and Gas Extraction - 2.59% Apache Corp. Occidental Petroleum Corp. Petroleum and Coal Products Manufacturing - 6.75% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Professional, Scientific, and Technical Services - 0.35% Amgen, Inc. Publishing Industries (except Internet) - 5.61% Microsoft Corp. Twenty-First Century Fox, Inc. - Class A Rail Transportation - 2.96% Norfolk Southern Corp. Union Pacific Corp. Telecommunications - 4.96% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 2.89% Ford Motor Co. General Dynamics Corp. Lockheed Martin Corp. Utilities - 3.80% American Electric Power Co., Inc. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $37,812,000) Shares SHORT-TERM INVESTMENTS - 4.46% Value Invesco STIT-STIC Prime Portfolio, 0.06% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $1,963,090) Total Investments in Securities (Cost $39,775,090) - 100.13% Liabilities in Excess of Other Assets - (0.13)% ) TOTAL NET ASSETS - 100.00% $ (a) Rate shown is the 7-day annualized yield as of January 31, 2014. Note 1 – Securities Valuation The Edgar Lomax Value Fund’s (the “Fund”) investments are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in open-end mutual funds are valued at their net asset value per share. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of January 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
